Title: Robert Walsh to Thomas Jefferson, 25 January 1819
From: Walsh, Robert
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia Jany 25th 1819
          
          I send the Analectic Magazine for the present month. Circumstances have induced me to decline any further Co-operation in that journal, but Judge Cooper will still continue to supply it with an article from time to time. He has written for it a critique on De Tracy’s Political Economy. I do not know what representation he has made of the book, or whether his studies have been of such a nature as to qualify him to pronounce judgment.
          I have undertaken an Octavo of 500 or more pages—to be devoted to an exposition of the Historical & Moral Character, the Public Economy, and probable destinies, of these United States. An Outline is all that can be given within the time & space to which I am obliged to restrict myself, but I hope to demonstrate that we are the most respectable and flourishing people on earth. The “Statistics” of Pitkin are too dry and technical; the “Statistical  Annals” of Seybert too ponderous & particular.
          I need not say how grateful I should be for any hints from you with regard to the best plan for the attainment of what I venture to call my patriotic object.
          Mr Benjamin Vaughan, and Dr Kirkland of the Harvard University are now in this City. On their way hither, they visited Mr Jay, & interrogated him concerning the Cooperation of Dr Franklin in the peace of 82. The testimony of Mr Jay corroborates the opinions which you were so kind as to communicate to me on the Subject. He attests that Franklin Seemed as tenacious of all points as his Colleagues, & had no intercourse with the French Cabinet other than that to which all the Commissioners were parties.
          I am happy to find that the Legislature of Virginia have consulted the interests of the state and their own reputation, in the question of the University. What you have so skilfully and philanthropically projected, you will, I trust and expect, live to See either completely realized, or in a course of certain execution.
          
            very faithfully & respectfully
            Robert Walsh Jr
          
        